Case 8:18-cv-01466-CJC-DFM Document 21 Filed 11/19/18 Page 1 of 7 Page ID #:116


  1      DAVIS WRIGHT TREMAINE LLP
            865 S. FIGUEROA ST.
  2             SUITE 2400
      LOS ANGELES, CALIFORNIA 90017-2566
  3       TELEPHONE (213) 633-6800
             FAX (213) 633-6899
  4
    SCOTT R. COMMERSON (State Bar No. 227460)
  5  scottcommerson@dwt.com
    MAYA C. DHARWARKAR (State Bar No. 249702)
  6 mayadharwarkar@dwt.com
  7
    Attorneys for Defendants
  8 AMAZON SERVICES, LLC; AMAZON
    SERVICES CONTRACTS, INC.; AMAZON
  9 PAYMENTS, INC.; and AMAZON CAPITAL
    SERVICES, INC.
 10
 11                                      UNITED STATES DISTRICT COURT
 12                                  CENTRAL DISTRICT OF CALIFORNIA
 13                                            SOUTHERN DIVISION
 14
 15 HEALTHAVE, INC.,                                    Case No. 8:18-cv-01466
 16                               Plaintiff,            ANSWER TO THE COMPLAINT
                                                        BY HEALTHAVE, INC.
 17            v.
 18 AMAZON SERVICES, LLC; AMAZON                        Assigned to the Hon. Cormac J.
    SERVICES CONTRACTS, INC.;                           Carney
 19 AMAZON PAYMENTS, INC.; and
    AMAZON CAPITAL SERVICES, INC.                       Action Filed:          Aug. 20, 2018
 20
                 Defendants.
 21
 22
 23
 24
 25
 26
 27
 28


      ANSWER TO COMPLAINT
      4816-0733-2480v.1 0051461-002158
Case 8:18-cv-01466-CJC-DFM Document 21 Filed 11/19/18 Page 2 of 7 Page ID #:117


  1            Amazon Services Contracts, Inc., Amazon Payments, Inc., and Amazon
  2   Capital Services, Inc. (collectively, “Amazon”) answers the corresponding
  3   paragraphs of the Complaint of Plaintiff Healthave, Inc. as follows:
  4            Amazon denies, generally and specifically, each and every allegation
  5   contained in the Complaint, except those specifically admitted, and denies that
  6   Plaintiff is entitled to any relief.
  7            1.        Amazon lacks knowledge or information sufficient to form a belief as
  8   to the truth of the allegations in this paragraph, and on that basis, denies them.
  9            2.        Amazon admits the allegations in this paragraph.
 10            3.        Amazon admits the allegations in this paragraph.
 11            4.        Amazon admits the allegations in this paragraph.
 12            5.        Amazon admits the allegations in this paragraph.
 13            6.        Amazon lacks knowledge or information sufficient to form a belief as
 14   to the truth of the allegations in this paragraph, and on that basis, denies them.
 15            7.        Amazon lacks knowledge or information sufficient to form a belief as
 16   to the truth of the allegations in this paragraph, and on that basis, denies them.
 17            8.        This paragraph contains arguments and legal conclusions to which no
 18   response is required. To the extent a response is required, Amazon denies the
 19   allegations in this paragraph.
 20            9.        This paragraph states the nature of Plaintiff’s Complaint and no
 21   response is required. Amazon denies that Plaintiff is entitled to any relief.
 22            10.       Amazon denies the allegations in this paragraph. After filing this
 23   Complaint, Plaintiff initiated an arbitration regarding this dispute with the American
 24   Arbitration Association (“AAA”) pursuant to the parties’ binding arbitration
 25   agreement and the arbitration is currently pending before the AAA under Case
 26   Number 01-18-0003-9734.
 27            11.       Amazon denies the allegations in this paragraph. After filing this
 28   Complaint, Plaintiff initiated an arbitration regarding this dispute with the AAA

                                                     1
      ANSWER TO COMPLAINT
      4816-0733-2480v.1 0051461-002158
Case 8:18-cv-01466-CJC-DFM Document 21 Filed 11/19/18 Page 3 of 7 Page ID #:118


  1   pursuant to the parties’ binding arbitration agreement and the arbitration is currently
  2   pending before the AAA under Case Number 01-18-0003-9734.
  3            12.       Amazon admits that Plaintiff registered its Amazon seller account in
  4   2014 and, in doing so, accepted the terms and conditions of the Business Solutions
  5   Agreement, including the binding arbitration provision set forth in paragraph 19 of
  6   the Business Solutions Agreement. (See Complaint ¶ 13, quoting arbitration
  7   provision.) Amazon lacks knowledge or information sufficient to form a belief as
  8   to the truth of the remaining allegations in this paragraph.
  9            13.       Amazon admits the allegations in this paragraph.
 10            14.       Amazon lacks knowledge or information sufficient to form a belief as
 11   to the truth of the allegations in this paragraph, except that Amazon admits that
 12   Plaintiff registered its Amazon seller account in 2014.
 13            15.       Amazon denies the allegations in this paragraph, except that Amazon
 14   admits that it blocked Plaintiff’s Amazon seller account on or about January 2018.
 15            16.       Amazon denies the allegations in this paragraph.
 16            17.       Amazon denies the allegations in this paragraph. After filing this
 17   Complaint, Plaintiff initiated an arbitration with the AAA regarding this dispute
 18   pursuant to the parties’ binding arbitration agreement and the arbitration is currently
 19   pending before the AAA under Case Number 01-18-0003-9734, and Amazon has
 20   appeared through counsel in that arbitration.
 21            18.       Amazon denies the allegations in this paragraph. After filing this
 22   Complaint, Plaintiff initiated an arbitration with the AAA regarding this dispute
 23   pursuant to the parties’ binding arbitration agreement and the arbitration is currently
 24   pending before the AAA under Case Number 01-18-0003-9734, and Amazon has
 25   appeared through counsel in that arbitration.
 26            19.       Amazon denies the allegations in this paragraph. After filing this
 27   Complaint, Plaintiff initiated an arbitration with the AAA regarding this dispute
 28   pursuant to the parties’ binding arbitration agreement and the arbitration is currently
                                                                            DAVIS WRIGHT TREMAINE LLP
                                                     2                         865 S. FIGUEROA ST, SUITE 2400
      ANSWER TO COMPLAINT                                                   LOS ANGELES, CALIFORNIA 90017-2566
                                                                                         (213) 633-6800
      4816-0733-2480v.1 0051461-002158                                                 Fax: (213) 633-6899
Case 8:18-cv-01466-CJC-DFM Document 21 Filed 11/19/18 Page 4 of 7 Page ID #:119


  1   pending before the AAA under Case Number 01-18-0003-9734, and Amazon has
  2   appeared through counsel in that arbitration.
  3            20.       Amazon reincorporates its responses to the allegations contained in the
  4   above paragraphs as if fully stated here.
  5            21.       Amazon denies the allegations in this paragraph, except that Amazon
  6   admits that the parties’ agreement contains a binding arbitration provision.
  7            22.       Amazon denies the allegations in this paragraph.
  8            23.       Amazon denies the allegations in this paragraph and denies that
  9   Plaintiff is entitled to any relief.
 10            24.       Amazon reincorporates its responses to the allegations contained in the
 11   above paragraphs as if fully stated here.
 12            25.       Amazon denies the allegations in this paragraph.
 13            26.       Amazon denies the allegations in this paragraph.
 14            27.       Amazon denies the allegations in this paragraph.
 15            28.       Amazon denies the allegations in this paragraph and denies that
 16   Plaintiff is entitled to any relief.
 17            29.       Amazon denies the allegations in this paragraph.
 18            30.       Amazon denies the allegations in this paragraph and denies that
 19   Plaintiff is entitled to any relief.
 20            31.       Amazon denies the allegations in this paragraph and denies that
 21   Plaintiff is entitled to any relief.
 22            32.       Amazon reincorporates its responses to the allegations contained in the
 23   above paragraphs as if fully stated here.
 24            33.       Amazon lacks knowledge or information sufficient to form a belief as
 25   to the truth of the allegations in this paragraph, and on that basis, denies them.
 26            34.       Amazon denies the allegations in this paragraph.
 27            35.       Amazon denies the allegations in this paragraph.
 28            36.       Amazon denies the allegations in this paragraph.
                                                                            DAVIS WRIGHT TREMAINE LLP
                                                     3                         865 S. FIGUEROA ST, SUITE 2400
      ANSWER TO COMPLAINT                                                   LOS ANGELES, CALIFORNIA 90017-2566
                                                                                         (213) 633-6800
      4816-0733-2480v.1 0051461-002158                                                 Fax: (213) 633-6899
Case 8:18-cv-01466-CJC-DFM Document 21 Filed 11/19/18 Page 5 of 7 Page ID #:120


  1            37.       Amazon denies the allegations in this paragraph and denies that
  2   Plaintiff is entitled to any relief.
  3            38.       Amazon denies the allegations in this paragraph and denies that
  4   Plaintiff is entitled to any relief.
  5            39.       Amazon denies the allegations in this paragraph and denies that
  6   Plaintiff is entitled to any relief.
  7                                              PRAYER
  8            Amazon denies that Plaintiff is entitled to any of the requested relief and
  9   avers that this dispute is subject to the parties’ binding arbitration agreement.
 10            Specifically,
 11            A.        As to the First Cause of Action, Amazon denies that Plaintiff is entitled
 12   to the relief requested.
 13            B.        As to the Second Cause of Action, Amazon denies that Plaintiff is
 14   entitled to the relief requested.
 15            C.        As to the Third Cause of Action, Amazon denies that Plaintiff is
 16   entitled to the relief requested.
 17                                      AFFIRMATIVE DEFENSES
 18            Amazon alleges the following affirmative defenses. By alleging these
 19   affirmative defenses, Amazon is not in any way conceding that it bears the burden
 20   of proof or persuasion on any of these issues. Amazon reserves the right to
 21   supplement, amend, or modify these affirmative defenses, as appropriate, based on
 22   information obtained during the course of this litigation.
 23            1.        The Complaint is barred, in whole or in part, by Plaintiff’s agreement
 24   to arbitrate all disputes or claims relating in any way to the Business Solutions
 25   Agreement and/or its use of Amazon’s services. (See Complaint ¶ 13, quoting
 26   arbitration provision.)
 27            2.        The Court lacks subject matter jurisdiction over this controversy.
 28

                                                                            DAVIS WRIGHT TREMAINE LLP
                                                     4                         865 S. FIGUEROA ST, SUITE 2400
      ANSWER TO COMPLAINT                                                   LOS ANGELES, CALIFORNIA 90017-2566
                                                                                         (213) 633-6800
      4816-0733-2480v.1 0051461-002158                                                 Fax: (213) 633-6899
Case 8:18-cv-01466-CJC-DFM Document 21 Filed 11/19/18 Page 6 of 7 Page ID #:121


  1            3.        The Complaint is barred, in whole or in part, because, after filing this
  2   Complaint, Plaintiff initiated arbitration with the AAA regarding this dispute
  3   pursuant to the parties’ binding arbitration agreement and the arbitration is currently
  4   pending before the AAA under Case Number 01-18-0003-9734.
  5            4.        The Complaint fails to state a claim for which relief can be granted.
  6            5.        The Complaint is barred, in whole in part, by the terms of the parties’
  7   Business Solutions Agreement and/or the parties’ other applicable agreements.
  8            6.        The Complaint is barred, in whole or in part, by the doctrine of unclean
  9   hands.
 10            7.        Any damages suffered by Plaintiff are the result of its own conduct.
 11   Accordingly, Plaintiff is not entitled to recover any damages from Amazon.
 12   Alternatively, Plaintiff’s recovery must be reduced in proportion to its own share of
 13   contributory fault for the damages it claims to have suffered.
 14            8.        The Complaint is barred, in whole or in part, by the applicable statute
 15   of limitations and/or filing periods
 16            9.        Plaintiff’s claims are barred, in whole or in part, by the doctrines of
 17   laches, estoppel, waiver, and/or unclean hands.
 18            9.        The Complaint is barred, in whole or in part, because Plaintiff failed to
 19   mitigate its alleged damages, if any.
 20            Amazon reserves the right to amend this Answer to allege additional
 21   affirmative defenses if subsequent investigation warrants.
 22

 23

 24

 25

 26

 27
 28

                                                                             DAVIS WRIGHT TREMAINE LLP
                                                      5                         865 S. FIGUEROA ST, SUITE 2400
      ANSWER TO COMPLAINT                                                    LOS ANGELES, CALIFORNIA 90017-2566
                                                                                          (213) 633-6800
      4816-0733-2480v.1 0051461-002158                                                  Fax: (213) 633-6899
Case 8:18-cv-01466-CJC-DFM Document 21 Filed 11/19/18 Page 7 of 7 Page ID #:122


  1                                         PRAYER
  2            Amazon respectfully requests that the Complaint be dismissed with prejudice
  3   and that it be awarded costs, including reasonable attorneys’ fees along with such
  4   other and further relief as the Court may deem just and proper.
  5

  6   DATED: September 17, 2018                DAVIS WRIGHT TREMAINE LLP
  7                                            MAYA DHARWARKAR

  8

  9
                                               By:            /s/ Maya Dharwarkar
 10                                                          Maya Dharwarkar
 11                                                 Attorneys for Amazon Defendants

 12

 13

 14

 15

 16

 17

 18

 19
 20

 21

 22

 23

 24

 25

 26

 27
 28

                                                                        DAVIS WRIGHT TREMAINE LLP
                                                6                          865 S. FIGUEROA ST, SUITE 2400
      ANSWER TO COMPLAINT                                               LOS ANGELES, CALIFORNIA 90017-2566
                                                                                     (213) 633-6800
      4816-0733-2480v.1 0051461-002158                                             Fax: (213) 633-6899
